B. Thomas Pantano, J.
In this proceeding, pursuant to CPLR article 78, petitioners seek judgment, annulling a decision by respondents, as related in a letter, dated January 28, 1975, from respondent De Vincenzo to petitioners, which denied their request to copy from records of the respondent village a list of the names, addresses, titles and salaries of all officers and employees (except law enforcement officers) of the Incorporated Village of Freeport.
Petitioners base their entitlement to the requested relief upon the Freedom of Information Law, specifically paragraph g of subdivision 1 of section 88 of the Public Officers Law. Respondents, on the other hand, contend that "although payroll records can be viewed by bona fide members of the news media, the legislature did not intend that these records could be copied.”
Upon a cursory examination of section 88, it would appear that the introductory language of subdivision 1 is applicable to all of the lettered subdivisions thereunder and that, therefore, the records which are the subject of this proceeding should be made available "for public inspection and copying.” A closer inspection, however, reveals that, grammatically, paragraph g is not a direct object of the verb, "shall make available”, as contained in subdivision 1, but, rather, consists of separate *82and independent clauses, each containing its own subject and predicate, and of additional complete sentences. None of the clauses and sentences contains a provision for the copying of payrolls but, in the opinion of this court, the legislative intent was that bona fide members of the news media should be afforded the opportunity to make copies of the payrolls which they are authorized by the statute to inspect. (See Public Officers Law, § 85.) The court, therefore, annuls the respondents’ determination and directs the respondents to permit the petitioners to copy the requested information.
The court notes in passing that the particular section in question (Public Officers Law, § 88, subd 1, par g) requires a written notice to be served by the news media on a form prepared by the State Comptroller; however, this does not appear to be an issue in this case.